Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group II, claims 12-23, in the reply filed on 05/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-11 are withdrawn from consideration.

Claims 14, 15, 17 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 14, the omitted structural positive cooperative relationship is: a silicon waveguide. 
In absence of essential structural positive relationship of the silicon waveguide, it remains uncertain as to how the silicon waveguide is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the silicon waveguide, it remains uncertain as to whether the silicon waveguide is structurally part of the claimed device.
As to claim 15, the omitted structural positive cooperative relationship is: a germanium photodiode. 
In absence of essential structural positive relationship of the germanium photodiode, it remains uncertain as to how the germanium photodiode is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the germanium photodiode, it remains uncertain as to whether the germanium photodiode is structurally part of the claimed device.
As to claim 17, the omitted structural positive cooperative relationship is: an insulating layer. 
In absence of essential structural positive relationship of the insulating layer, it remains uncertain as to how the insulating layer is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the insulating layer, it remains uncertain as to whether the insulating layer is structurally part of the claimed device.
As to claim 20, the omitted structural positive cooperative relationship is: an insulating layer (line 13). 
In absence of essential structural positive relationship of the insulating layer, it remains uncertain as to how the insulating layer is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the insulating layer, it remains uncertain as to whether the insulating layer is structurally part of the claimed device.

Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, the term “a silicon waveguide is defined in the silicon-on-insulator layer” renders the claim indefinite and vague since it cannot be ascertained as to whether a silicon waveguide of claim 14 is same as or different from “a waveguide” cited in claim 1.
Claim 18: the term “the other waveguide” lacks proper antecedent basis. Base claim does not mention the other waveguide. Since claim 17 mentions another waveguide, for the purpose of action on merits, the Examiner assumes that claim 18 depends upon claim 17, not claim 16.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Usami (USPgPub 2018/0372950).
As to claims 12 and 13, Usami discloses applicant’s claimed device (at least Figs. 1, 4, 6, 8, 13, 20, 27, 30, 31, 34 etc. it their upside views) including:
	a support (at least one of 12-14);
	an insulating layer (11) overlying the support;
	a silicon waveguide (OL) made of a first material embedded in the insulating layer, the insulating layer being made of a second material different than the first material; and
	an SOI (silicon on insulator) single-crystal silicon layer (SUB; paras. 0054-0055) overlying the insulating layer.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Usami, as applied to claim 12.
As to claims 15 and 16, although Usami does not disclose the device including a germanium photodiode and interconnection structure, as claimed by applicant, such claimed features are routine and considered within the level of ordinary skill in the art and therefore would have been obvious to one of ordinary skill in the art.

Claim 17 is allowable over prior art of the record since prior art of the record does not disclose applicant’s claimed device of claim 17, which includes all limitations of base claim 12 and intervening claim 16, further including another waveguide embedded in an insulating layer of the interconnection structure.
Claim 18 is allowable over prior art of the record since prior art of the record does not disclose applicant’s claimed device of claim 17, which includes all limitations of base claim 12 and intervening claims 16 and 17, wherein the another waveguide (as cited in claim 17) is made of the first material and the insulating layer of the interconnection structure is made of the second material.
Claim 19 is allowable over prior art of the record since prior art of the record does not disclose applicant’s claimed device of claim 19, which includes all limitations of base claims 12, wherein the first material is silicon nitride and the second material is silicon oxide.
Claims 20-23 are allowable over prior art of the record since prior art of the record does not disclose applicant’s claimed device including a structural combination of a support a first insulating layer, a second material, a second insulating layer, a first insulating layer, a waveguide structure, a third insulating layer, a single-crystal silicon layer, a component,	an interconnection structure and a second waveguide, as cited specifically in claim 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879